J-A03017-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    DOUGLASS E. HOWARD, JR.                    :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                       Appellant               :
                                               :
                                               :
                v.                             :
                                               :
                                               :
    FIRST NATIONAL BANK                        :   No. 18 MDA 2019

              Appeal from the Order Entered November 16, 2018
    In the Court of Common Pleas of Dauphin County Civil Division at No(s):
                              2018 CV 4333 QT


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                                   FILED MAY 08, 2020

       Appellant, Douglass E. Howard, Jr., appeals pro se from two separate

Orders entered on November 16, 2018, in the Dauphin County Court of

Common Pleas.1 The first Order sustained the Preliminary Objections filed by

Appellee, First National Bank, and dismissing Appellant’s Complaint in this


____________________________________________


1 Generally, when a party seeks to appeal from two separate orders entered
at the same docket number, the party must file two separate notices of appeal.
Dong Yuan Chen v. Saidi, 100 A.3d 587, 589 n.1 (Pa. Super. 2014). But
see Betz v. Pueumo Abex, LLC, 44 A.3d 27, 54 (Pa. 2012) (explaining that
because “an appeal of a final order subsumes challenges to previous
interlocutory decisions[,]” an appellant need only file one notice of appeal)
(emphasis added). Here, Appellant has filed only one Notice of Appeal, but
indicated therein his intention to appeal from two separate Orders, which the
trial court entered on the same day. Although this practice is discouraged,
because Appellee has not objected to Appellant having filed only one Notice
of Appeal from the two Orders, and because the statutory period for taking an
appeal has already expired, precluding the filing of proper appeals, we decline
to quash Appellant’s appeal. Gen. Elec. Credit Corp. v. Aetna Cas. & Sur.
Co., 263 A.2d 448, 453 (Pa. 1970).
J-A03017-20



quiet title action. The second Order denied Appellant’s Motion for Summary

Judgment as moot. We dismiss this appeal.

      The pro se Brief that Appellant has submitted to this Court fails to

conform to the basic requirements of appellate advocacy. Appellant’s Brief

does not include: (1) accurate statements of the scope and standard of

review; (2) a complete statement of the relevant facts and procedural history;

and (3) a copy of his Rule 1925(b) Statement. See Pa.R.A.P. 2111(a) (listing

required contents for appellate briefs).

      Most notably, the argument section of Appellant’s Brief is devoid of any

citation to case law or to the record. See Appellant’s Brief at 11-15. “The

Rules of Appellate Procedure state unequivocally that each question an

appellant raises is to be supported by discussion and analysis of pertinent

authority.”   Eichman v. McKeon, 824 A.2d 305, 319 (Pa. Super. 2003)

(citations omitted). See Pa.R.A.P. 2111 and Pa.R.A.P. 2119 (listing argument

requirements for appellate briefs).     Furthermore, “[w]hen issues are not

properly raised and developed in briefs, when the briefs are wholly inadequate

to present specific issues for review, a Court will not consider the merits

thereof.” Branch Banking and Trust v. Gesiorski, 904 A.2d 939, 942-43

(Pa. Super. 2006) (citation omitted).      See Pa.R.A.P. 2101 (explaining that

substantial briefing defects may result in dismissal of appeal).

      “While this court is willing to liberally construe materials filed by a pro

se litigant, we note that appellant is not entitled to any particular advantage

because [he] lacks legal training.”   Id. at 942 (citation omitted).    “As our

                                      -2-
J-A03017-20



[S]upreme [C]ourt has explained, any layperson choosing to represent

[himself] in a legal proceeding must, to some reasonable extent, assume the

risk that [his] lack of expertise and legal training will prove [his] undoing.”

Id. (citation omitted).

       In the present case, even a liberal construction of Appellant’s Brief

cannot remedy the serious inadequacies. Accordingly, we dismiss the appeal

due to the substantial briefing defects in Appellant’s Brief, which hamper our

ability to conduct meaningful appellate review.2 See Pa.R.A.P. 2101.

       Appeal dismissed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 05/08/2020




____________________________________________


2Even if the substantial defects in Appellant’s Brief had not rendered his issues
waived, based on our review of the trial court’s November 16, 2018 Orders
and January 11, 2019 Statement in lieu of Rule 1925(a) Opinion, we conclude
that the issues lack merit and the trial court properly dismissed Appellant’s
Complaint. See Orders, 11/16/18 (finding that the instant action is the same
as the action filed at 2014-CV-7968-MF, sustaining Appellee’s Preliminary
Objections pursuant to the doctrine of lis pendens, dismissing Appellant’s
Complaint, and denying Appellant’s Motion for Summary Judgment as moot).

                                           -3-